Citation Nr: 1641988	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-09 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a liver disorder to include hepatitis C and cirrhosis.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for the residuals of a head injury.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a gastrointestinal disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD), anxiety disorder, and major depression.  

9.  Entitlement to an initial rating higher than 10 percent for tinnitus.  

10.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service connected disability.

11.  Entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, August 2011, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Petersburg, Florida.  

A video conference was held before the undersigned Veterans Law Judge (VLJ) in August 2016.  The transcript of his hearing has been associated with the e-file.  

As explained below, in August 2016, the Veteran withdrew his claims for service connection for bilateral hearing loss and a higher rating for tinnitus from appellate consideration.  However, in January 2016, the Board had granted service connection for bilateral hearing loss.  Therefore the Board will not review this issue.  Moreover, since the Veteran did not, in response, appeal either the ratings or effective date assigned for bilateral hearing loss, it is no longer at issue.  

The issues of entitlement to service connection for low back, left ankle, gastrointestinal, sleep, head, and psychiatric disabilities as well as entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service connected disability and a temporary total evaluation based on surgical or other treatment necessitating convalescence; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal for a higher rating for tinnitus.

2.  It has not been shown, by credible competent evidence, that the Veteran has hypertension related to service.  Hypertension is not shown to be present within 1 year following separation from service.

3.  Hepatitis C and liver cirrhosis are as likely as not due to willful misconduct, intravenous drug abuse, in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the claim for a higher rating for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

3.  The criteria for entitlement to service connection for a liver disorder to include hepatitis C and cirrhosis have not been met.  38 U.S.C.A. §§ 105 (a), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1 and (n), 3.301(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  The Veteran has also not alleged any defect in the notice or assistance provided by VA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Withdrawn Claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal regarding a higher rating for tinnitus at the videoconference held in August 2016 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

General Statutes, Regulations and Cases Pertaining to Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, cirrhosis of the liver and hypertension are listed among the "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cirrhosis of the liver and hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service Connection for Hypertension

The Veteran claims that his currently diagnosed hypertension is related to military service.  There is no disputing the Veteran currently has hypertension, therefore this satisfies the first element outlined in Shedden.  See VA outpatient and examination records dated in 2010.  

Nevertheless, the problem with the Veteran's claim arises with the second and third elements of Shedden analysis described above.  Concerning the second element, evidence of incurrence or aggravation of a disease or injury in service, in reviewing the claim, none of the clinical findings reported during service represented hypertension, including at time of separation from service.  Although the Veteran blood pressure readings were taken on numerous occasions during service there was never any indication of any associated hypertensive reading.  This is probative evidence against his claim for this condition.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Further, there is no clinical evidence of hypertensive readings within a year of the Veteran's discharge from service in November 1980, let alone manifested to a compensable degree of at least 10-percent disabling.  So to the extent, it may not be presumed this condition was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In fact, it was not until many years later that this disorder was first shown, either by complaint or objective clinical finding.  VA outpatient records dated in 2010 show diagnoses of hypertension, which is over 30 years after service discharge, an extended period of time.  This, too, is probative evidence against this claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

More importantly, though, after reviewing the Veterans Benefits Management System (VBMS) e-folders for the pertinent medical and other history there is no nexus opinion by any medical professional that links his hypertension to service.  The Veteran has not provided any competent medical evidence of a nexus between current disability and disease or injury during service, as required by Shedden analysis.  

To attribute the Veteran's hypertension to military service without objective medical evidence of inservice treatment, or continuity of treatment after service discharge, or a medical opinion providing a nexus, would require excessive speculation.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection.  And since the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved in his favor, and this claim must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection for a Liver Disorder to Include Cirrhosis and Hepatitis C 

The Veteran also claims that his current hepatitis C infection and cirrhosis of the liver are related to military service.  

In regard to the first element of Shedden analysis, evidence of current disability, the record includes VA diagnoses of hepatitis C and cirrhosis of the liver.  See VA outpatient records dated in 2010.

Concerning the second requirement, that is, evidence of disease or injury in service, the Veteran's service treatment records do not show complaints, findings, or diagnoses of a liver disorder.  However, the Veteran reports that he was exposed to high risk activities for hepatitis C and cirrhosis including intravenous drug use and high alcohol intake both prior to and during military service.  While the objective evidence is negative regarding any findings referable to a liver disease; his lay statements regarding the type and extent of his possible exposure in service are competent and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding being exposed to these types of risk factors in service.  38 U.S.C.A. §§ 1154 (a) and (b); 38 C.F.R. § 3.304 (d). 

The self-reported history (at the February 2011 examination) provided by the Veteran shows that he began using cocaine intranasally prior to, during, and after service discharge as well as intravenous drug use after military service.  He also acknowledged excessive alcohol use.  The Board finds the history repeated at his various admissions highly probative of his high risk activity as an intravenous drug user in service.  Also, the VA medical opinion in 2011 reflects that the current hepatitis C infection and cirrhosis are most likely caused by his substance abuse.  In view of the medical opinion and the absence of probative evidence of an alternative source of liver dysfunction, the Board finds that the Veteran's liver disorders were likely caused by substance abuse, in service. 

Notwithstanding the purported relationship of the liver disorders to service, the claim must be denied.  Because substance abuse in service is the likely cause of his liver conditions (in service) there is no entitlement under the law.  In this regard, VA compensation will generally not be paid if a claimed disability was the result of a veteran's own willful misconduct or his/her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1 (n), 3.301(c).  A preponderance of the evidence supports a finding of substance abuse.  Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  In this regard, although drug and excessive alcohol use is not shown in the service treatment records, the self-reported history by the Veteran is both competent and credible, and sufficient to overcome any absence of contemporaneous documentation of substance abuse in service.  Therefore, compensation is precluded. 

Accordingly, the claim must be denied as a matter of law.  38 U.S.C.A. § 1131.




ORDER

The appeal for an initial rating higher than 10 percent for tinnitus is dismissed.

Service connection for hepatitis C is denied. 

Service connection for cirrhosis of the liver is denied. 


REMAND

The Board finds it necessary to remand the remaining claims for VA examination and opinion.  The Veteran states that service connection is warranted for low back, left ankle, gastrointestinal, sleep, head, and psychiatric disabilities.  He contends that these disabilities had their onset during or as a result of military service. 

The Veteran is receiving medical care for sleep apnea.  He states that he has had similar problems of sleeping during and since military service.  The Veteran is competent to report such symptoms.  Moreover, service treatment records (STRs) show that the Veteran sustained an injury in October 1979 when he hit his head on a metal bedpost.  He contends that he had problems since that injury.  VA examinations and opinions are needed.

STRs also show treatment for left ankle (July 1979) and back problems (February 1979).  VA examination was conducted in February 2013 to determine the etiology any current low back or left ankle disability.  The VA examiner concluded that current low back and left ankle disabilities are unrelated to military service.  In reporting the rationale, the VA examiner acknowledged inservice treatment for low back muscle strain and severe left ankle strain.  However, in providing the unfavorable opinion, the examiner found significance in the fact that there was no left ankle or low back conditions until the late "2000s".  Significantly, however, it is not clear from a reading of the examination report, if the VA examiner acquired a post service history from the Veteran regarding any low back or left ankle problems.  It does not appear that any statements of the Veteran regarding post service problems were taken into consideration when providing the rationale.  An examination report that fails to take into consideration of the Veteran's statements is inadequate.

A VA examination was also conducted in February 2011 to determine the etiology of any current gastrointestinal disorder.  The VA examiner indicated that there was not a current gastrointestinal diagnosis.  However, the examiner indicated that an esophagogastroduodenoscopy (EGD) had been scheduled to rule out any other abdominal problems.  An EGD was scheduled in April 2011, but due to transportation problems involving the Veteran, this procedure evidently was not conducted.  The Veteran should be given another chance to undergo this procedure.   

A VA psychiatric examiner, in October 2010, attributed PTSD to non-military trauma.  However, the VA examiner did not comment on current diagnoses of depression and anxiety.  All psychiatric diagnoses should be reconciled.

Additionally, the Board finds that the issues of entitlement to a temporary total evaluation based on hospital treatment in excess of 21 days for a service connected disability and/or based on surgical or other treatment necessitating convalescence, are intertwined with the issue of entitlement to service connection for a psychiatric disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all healthcare providers (both VA and non-VA) for his claimed disabilities.  Make arrangements to obtain all records that he adequately identifies.

2.  After completing the above development, schedule the Veteran for appropriate VA examinations to determine the etiology of any low back, left ankle, gastrointestinal, sleep, head, or psychiatric disorder.  The entire e-file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiners.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

Sleep apnea

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing the rationale for this opinion, the examiner should take into consideration statements of the Veteran regarding inservice and post service symptoms.  

Head injury

The examiner must identify any residual disability from the head injury that occurred in October 1979.  In providing the rationale for this opinion, the examiner should take into consideration statements of the Veteran regarding inservice and post service symptoms.

Left ankle 

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) left ankle arthritis had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing the rationale for this opinion, the examiner should take into consideration statements of the Veteran regarding inservice and post service symptoms, as well as the treatment for left ankle strain in July 1979.  

Low back

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing the rationale for this opinion, the examiner should take into consideration statements of the Veteran regarding inservice and post service symptoms, as well as the treatment for muscle strain in February 1979.

Gastrointestinal disorder

The examiner must identify all gastrointestinal disorders found to be present.  An EGD should be conducted in conjunction with the examination as recommended by the VA examiners in November 2010 and February 2011.  If a gastrointestinal disorder is found, the examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current gastrointestinal disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing the rationale for this opinion, the examiner should take into consideration statements of the Veteran regarding inservice and post service symptoms, as well as the treatment for gastrointestinal problems during service.

Psychiatric disorders

The examiner must identify all psychiatric disorders found to be present, to include any PTSD, anxiety disorders and major depression.  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) any psychiatric disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  If the examiner identifies any psychiatric disorders that preexisted service, then an opinion is needed regarding aggravation of any diagnosed disability.  In providing the rationale for this opinion, the examiner should take into consideration statements of the Veteran regarding inservice and post service symptoms.  In addition the examiner should try and reconcile all psychiatric diagnoses.

The examiners must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


